Maria Espinoza, et al. v. Tarrant County, et al.



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-03-326-CV





MARIA ESPINOZA, KAREN LARUE, 	APPELLANTS

SANDRA HURD, ANA PEREZ, AND 

MARIO PEREZ



V.



TARRANT COUNTY, JPS HEALTH 	APPELLEES

NETWORK - DIAMOND HILL 

CLINIC, AND THE FORT WORTH 

FIRE DEPARTMENT



------------



FROM THE 67TH DISTRICT COURT OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------



Appellants are attempting to appeal the trial court’s June 27, 2003 dismissal of their lawsuit for want of prosecution.  Their notice of appeal was due September 25, 2003, at the latest, but was not filed until October 20, 2003.  
See
 
Tex. R. App. P.
 26.1(a)(3).

On November 19, 2003, The Fort Worth Fire Department moved to dismiss the appeal for want of jurisdiction due to Appellants’ failure to timely file a notice of appeal.  Also, on November 25, 2003, we notified Appellants that their notice of appeal was not timely filed and that we would dismiss this case for want of jurisdiction unless Appellants or any party desiring to continue the appeal filed with the court within ten days a response showing grounds for continuing the appeal.  
See
 
Tex. R. App. P.
 42.3.  Appellants did not file a response.

The timely filing of a notice of appeal is jurisdictional in this court, and absent a timely filed notice or extension request, we must dismiss the appeal.  
See
 
Tex. R. App. P. 
25.1(b), 26.3, 42.3(a); 
Verburgt v. Dorner
, 959 S.W.2d 615, 617 (Tex. 1997).  Accordingly, we grant The Fort Worth Fire Department’s motion to dismiss and dismiss this appeal for want of jurisdiction. 



PER CURIAM 

PANEL D:  WALKER, J.; CAYCE, C.J.; and LIVINGSTON, J. 

DELIVERED: December 31, 2003

FOOTNOTES
1:See
 
Tex. R. App. P
. 47.4.